DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ communication filed 07/25/2022 has been carefully considered by the examiner.  The arguments advanced therein are persuasive with respect to the rejections of record, and some of those rejections are accordingly withdrawn.  In view of a further search and consideration, however, a new rejection is set forth further below.  This action is not made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (US 2007/0141750).
Iwasaki et al. discloses, as shown in Figures 10-14C and 34-35C, a semiconductor device comprising:
	a semiconductor die (20) with a metallization layer (26) comprising a first metal (Cu, [0051], [0076], [0131]) with a comparatively high melting point;
	a die carrier (10) comprising a second metal (Ni, [0059], [0076], [0131]) with a comparatively high melting point;
	a first intermetallic compound (Cu3Sn, Au-Sn-Cu) arranged between the semiconductor die and the die carrier and comprising the first metal (Cu) and a third metal (Sn, [0081]-[0082], [0131]) with a comparatively low melting point;
	a second intermetallic compound (Ni3Sn4, Au-Sn-Ni) arranged between the first intermetallic compound and the die carrier and comprising the second metal (Ni) and the third metal (Sn); and
	precipitates of a third intermetallic compound (Sn(Ag), [0081]-[0082], Au-Sn-Cu-Ni, [0131]) arranged between the first intermetallic compound and the second intermetallic compound and comprising the third metal (Sn, [0081]-[0082], [0131]) and a fourth metal (Ag, [0081]-[0082], Au, [0131]) with a comparatively high melting point,
the first metal (Cu, [0051], [0081]-[0082], [0131]) and the second metal (Ni, [0059], [0081]-[0082], [0131]) are different metals.

Regarding claim 4, Iwasaki et al. discloses the first metal and the second metal are each one of Cu, Ni, NiV, NiP, Ag, Al, Au, Pd or Pt.

Regarding claim 5, Iwasaki et al. discloses the third metal is one of Sn, SnAgCu, In, Zn or Ga [0020].

Regarding claim 6, Iwasaki et al. discloses the fourth metal is one of Ag, Au, Pt or Pd [0131].

Regarding claim 8, Iwasaki et al. discloses the precipitates are arranged in a plane [Figures].

Regarding claim 9, Iwasaki et al. discloses the precipitates are arranged halfway between the semiconductor die and the die carrier [Figures].

Regarding claim 10, Iwasaki et al. discloses the precipitates are disjointed inclusions within the first and second intermetallic compounds [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2007/0141750).
Regarding claim 16, Iwasaki et al. discloses the claimed invention including a semiconductor device as explained in the above rejection.  Iwasaki et al. further discloses the first metal is Ni or Cu, the second metal is Cu or Ni, the first IMC comprises Ni3Sn4 or Cu3Sn, the second IMC comprises Cu3Sn or Ni3Sn4, and the precipitates comprises Sn(Ag).  Iwasaki et al. does not disclose the precipitates comprises Ag3Sn.  However, Iwasaki et al. discloses that, depending on the temperature, the pressure and the time during the thermocompression bonding, the solid state of the precipitates can be induced.  Note [0103], [0116], etc. and Figures 10-14C and 34-35C of Iwasaki et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the precipitates of Iwasaki et al. being Ag3Sn, such as taught by Iwasaki et al. in order to have the desired structures of precipitates.

Regarding claims 7 and 17-19, Iwasaki et al. discloses the claimed invention including a semiconductor device as explained in the above rejection.  Iwasaki et al. does not disclose diameter of each precipitates, and the space between two neighboring precipitates.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, diameter, space, distance, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, diameter, space, distance, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance: 
Applicant' s claims 20-21 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising a surface of the first intermetallic compound contacts a surface of the second intermetallic compound, forming an interface, as recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897